Citation Nr: 1102757	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-23 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The medical opinion evidence of record reflects that the 
Veteran's currently diagnosed systemic hypertension is as likely 
as not related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for hypertension are met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
hypertension, which represents a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to notify 
and assist is necessary.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, where a Veteran served 90 
days or more, and cardiovascular-renal disease, including 
hypertensions, becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, such 
diseases shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Generally, establishing service connection requires medical or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the present disability.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The second and third elements may be 
established by showing continuity of symptomatogy.  Continuity of 
symptomatology may be shown by demonstrating "(1) that a 
condition was 'noted' during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology."  Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 
581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007) (holding that "[w]hether lay evidence is 
competent and sufficient in a particular case is a factual issue 
to be addressed by the Board").

The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran seeks entitlement to service connection for 
hypertension.  The Veteran points to the elevated blood pressure 
readings during service and the private medical evidence linking 
the disease to service.  As such, he maintains that his 
hypertension was incurred in service.

The Veteran's service treatment records reveal that upon 
examination at enlistment in April 1960 the Veteran had a blood 
pressure of 120/70.  Subsequently, upon a Report of Medical 
Examination at reenlistment in February 1964 the Veteran's blood 
pressure was noted to be 128/88.  The Veteran had a blood 
pressure of 108/78 in November 1978 and in another treatment 
note, dated in 1978, the Veteran was noted to have a blood 
pressure of 124/90 and was noted to have increased blood 
pressure.  In May 1979 the Veteran was reported to have a blood 
pressure of 142/102.  In December 1979 the Veteran had a blood 
pressure of 136/94 and in June 1980 the Veteran's blood pressure 
was 132/82 and 114/80.

The Veteran's post-service treatment records reveal that the 
Veteran was diagnosed with uncontrolled hypertension in March 
2002.  In April 2002 the Veteran was noted to be diagnosed with 
systemic hypertension.  The Veteran was noted to have taken blood 
pressure medication up to two years prior to the treatment note 
but that he did not take any medication at that time.  The 
Veteran's post-service treatment records reveal that the Veteran 
has been continuously diagnosed with and treated for hypertension 
since March 2002.

In May 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran was reported to have a 
history of hypertension and to received treatment with 
antihypertensive medication.  The examiner noted that the 
Veteran's service treatment records revealed that he had a few 
readings of elevated blood pressure in 1979.  The examiner noted 
that the Veteran's blood pressure was 142/102 in May 1979.  The 
examiner reported that the Veteran had complaints of chest pain 
in May 1979 and this was attributed to secondary to anxiety 
disorder.  The Veteran had a normal electrocardiogram and in 
October 1978 the Veteran had a normal stress test.  Physical 
examination revealed a blood pressure of 140/90 times three with 
no postural change.  The examiner diagnosed the Veteran with 
hypertension well controlled on antihypertensive therapy.  
However, the examiner did not render an opinion regarding the 
etiology of the Veteran's hypertension.

In a letter dated in August 2007, Dr. K.K. reported that the 
Veteran gave a history of being detected to have high blood 
pressure during active military service.  Dr. K.K. stated that 
this indicated that the Veteran was already suffering from 
systemic hypertension during his active service and that the 
present condition of hypertension was similar to the hypertension 
suffered during active service.  In September 2008 Dr. K.K. 
opined that the Veteran's hypertension during service and his 
present condition of systemic hypertension are the same 
condition.

The Board finds that entitlement to service connection for 
hypertension is warranted.  The Veteran's service treatment 
records reveal that he was noted to have high blood pressure in 
service.  The Veteran's post-service treatment records reveal 
that the Veteran is currently diagnosed with systemic 
hypertension.  After examination in May 2007 the examiner 
diagnosed the Veteran with well controlled hypertension and 
indicated that the Veteran had a few high blood pressure readings 
in service.  However, the examiner did not render an opinion 
regarding the etiology of the Veteran's hypertension.  Dr. K.K. 
rendered the opinion in August 2007 and September 2008 that the 
Veteran's current systemic hypertension is related to the 
Veteran's in service high blood pressure.  As such, entitlement 
to service connection for hypertension is granted.


ORDER

Service connection for hypertension is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


